Citation Nr: 1615654	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  10-17 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a dental disability.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for headaches.


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to March 1994.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

The Board adjudicated this appeal in a November 2011 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2012 the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the November 2011 decision insofar as it denied service connection for sinus headaches, and remanded that issue to the Board for action consistent with the terms of the JMR.  Specifically, the JMR found that the Veteran's claim for sinus headaches had raised the issues of whether new and material evidence had been received to reopen a claim of service connection for sinusitis.  In a June 2013 decision, the Board reopened the claim of entitlement to service connection for sinusitis and remanded the claim of entitlement to service connection for sinusitis and for headaches to the Agency of Original Jurisdiction for further development.  


FINDINGS OF FACT

1.  The June 1995 dental rating decision is final.

2.  The evidence received since the June 1995 dental rating decision does not relate to an unestablished fact that may provide a reasonable possibility of substantiating the claim of service connection for a dental disability.

3.  The Veteran does not have sinusitis that is etiologically related to his active service.

4.  The Veteran's headaches are not etiologically related to his active service or to a service connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received with respect to the claim of service connection for a dental disability; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection for sinusitis have not all been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for a headache disability have not all been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in October 2007, April 2009, and December 2011.  To the extent that any of the notice postdated the initial unfavorable adjudications, the Veteran has since had a meaningful opportunity to participate in the processing of his claims and the AOJ has readjudicated the claims, most recently in a March 2015 supplemental statement of the case, thus curing any timing error.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided relevant examinations including ENT and headache examination in April 2015.  As discussed below, these examinations are adequate.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  New and Material Evidence - Dental Claim

The Veteran was originally denied service connection for a dental disability in an unappealed June 1995 dental rating decision.  That decision noted that there was no record of dental trauma in service.  The Veteran did not appeal this rating decision or submit additional material evidence within one year of its issuance.  Thus, the June 1995 dental rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

The Veteran challenged the finality of that decision by claiming clear and unmistakable error in March 2007.  This matter was adjudicated during the pendency of the appeal.  In a December 2014 rating decision, the RO found that the June 1995 rating decision denying service connection for a dental disability was not a clear and unmistakable error.  Thus, the June 1995 dental rating decision is final.

The Veteran filed the current claim to reopen in March 2007.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-3 (1992).  "New" evidence means existing evidence not previously submitted to agency decision makers.  See 38 C.F.R. § 3.156.  "Material" evidence is newly submitted evidence that relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  Id.

The Board notes that the Veteran has repeatedly referenced his service treatment records as evidence of an in-service onset of his dental conditions, including periodontal disease.  In the case of dental disability, current VA regulations only provide compensation for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  See id.  This means that, unlike other disabilities, in-service tooth loss or onset of periodontal disease is not sufficient to establish service connection. 

The evidence received since the June 1995 denial consists of more recent dental treatment records and resubmission of service treatment records.  This evidence does not suggest that the Veteran's periodontal disease or tooth loss was related to trauma or osteomyelitis.  Thus, the additional evidence does not relate to an unestablished fact that may provide a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board concludes that the criteria for reopening a claim of service connection for dental disability have not been met.


Service Connection - Sinusitis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

During the pendency of this claim, specifically the January 2008 VA examination, the Veteran was noted to have mild right maxillary sinusitis.  Moreover, the Veteran has submitted private treatment records showing treatment for sinusitis in June 2015 and for acute sinusitis in September 2014.  This satisfies the current disability requirement.  See McLain v. Nicholson, 21 Vet. App. 319   (2007) (holding that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of the claim).

Likewise, his service treatment records show that the Veteran complained of sinusitis type headaches at the time of his February 1990 Report of Medical History.  At the time of his December 1994 Report of Medical History, the Veteran also reported taking sinus medication year round.  Thus, the in-service disease requirement is satisfied.

The remaining question is a causal relationship exists between the Veteran's current sinusitis and the sinus complaints documented during service.  To this end, the record does not contain a positive medical nexus opinion.  The November 2006 examiner found that the Veteran had a history of rhinitis but was not on regular medication for this condition.  Instead he used over-the-counter Sudafed as needed.  The Veteran had not discussed this condition with his primary care provider.  This examiner diagnosed the Veteran with allergic rhinitis and found no objective findings of acute or chronic sinusitis or other sinus disease.  With regard to the diagnosed condition of allergic rhinitis, this examiner found that it was not caused by or a result of the Veteran's active military service.

The November 2006 examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered an opinion as to the nature of the claimed disability, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.

The Veteran underwent another VA examination in April 2015.  Again, this examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered an opinion as to the nature of the claimed disability, accompanied by a rationale.  The Board recognizes that in the June 2013 Remand, it directed the examiner to acknowledge and comment on all sinus/headache disabilities diagnosed since March 2007, including the diagnosis of sinusitis provided during the January 2008 VA examination.  The examiner did not comment on the January 2008 VA examination.  However, the examiner did provide extensive discussion as to specific findings regarding the Veteran's sinusitis and headaches over the period from service through 2015.  Moreover, the examiner explained in detail what would support a finding of a sinusitis disability - as opposed to acute instances of sinusitis.  The report provided sufficient medical evidence to decide the issue of whether service connection is warranted for sinusitis.  For these reasons, the Board finds that that there has been substantial compliance with the Board's Remand and that the examination is adequate.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, 287 F.3d 1377  (Fed. Cir. 2002) (holding that there was no Stegall violation when there has been substantial compliance with the Board's remand order). 

This examiner found no objective evidence of claimed chronic sinusitis condition.  Specifically, she found that neither the service treatment records nor the post-service treatment records showed a chronic sinusitis condition.  This examiner explained that chronic, as opposed to acute, sinusitis was defined as the presence of infection or inflammation and objective evidence of sinus mucosal disease on sinus computerized tomography (CT) imaging or direct endoscopic examination for twelve weeks or longer despite attempts at medical management.  She explained that some common findings included purulent mucus or edema in the middle meatus or ethmoid regions, polyps in the nasal cavity or the middle meatus, radiographic imaging demonstrating significant mucosal thickening, or partial or complete opacification of the paranasal sinuses.  These findings were not present in the Veteran's case.  

Instead, radiographic imaging performed for unrelated reasons in August 1995, January 1999, and January 2006 specifically noted clear sinuses.  This examiner further noted that the June 2007 CT scan, on which the January 2008 examiner relied in finding mild right maxillary sinusitis,  showed "minimal mucoperiosteal thickening in the right maxillary sinus," which was non-specific and not diagnostic of chronic sinus condition.  This examiner cited Patterson's textbook of "Allergic Diseases," which states: "Mild 1-2 mm ethmoid air cell mucoperiosteal thickening may not represent an infectious process but rather transient congestion...  It is not surprising that a prospective study performed by Rak et al showed that 69% of a group of patients undergoing brain MR for unrelated reasons demonstrated minimal ethmoid mucosal thickening..."  Despite the Veteran's 20 years of VA treatment, these records were silent for chronic sinus condition.  Ultimately, this examiner found that there was no objective evidence of a chronic sinus condition currently, or from review of service treatment records and C-file.  As she found no current chronic disability or evidence of a chronic sinus condition in service, a medical nexus opinion was not indicated.

Although additional evidence was submitted after the April 2015 examination, this evidence shows treatment for acute, not chronic sinusitis.  As such, it is consistent with the evidence of record at the time of that examination and an addendum opinion is not necessary.

The Veteran himself has argued that he has sinusitis related to his active duty service.  As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  In this case, the symptoms the Veteran has described have been attributed to allergic rhinitis and acute sinusitis.  Moreover, as described by the April 2015 examiner, a determination that sinusitis is chronic requires specific radiographic findings, not just lay-observable symptoms.  Thus, the Veteran is not competent to provide an etiological opinion in this case.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for sinusitis and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V.  Service Connection - Headache Claim

The Veteran is seeking service connection for a headache condition, claimed as sinus headaches.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record and, as such, the Board will consider whether service connection is warranted for any headache condition.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

During the pendency of this claim, the Veteran has repeatedly reported a history of chronic headaches.  At the time of his April 2015 examination, the Veteran reported headaches every two or three days.  As headaches are capable of lay observation, the Veteran is competent to provide lay evidence of headaches.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994)(non-expert witnesses are competent to report that which they have observed with their own senses).  Thus, the present disability requirement is met.

Likewise, the Veteran's service treatment records show in-service complaints of headaches.  See Service Treatment Records dated July 1974, November 1974, July 1977, October 1977, April 1978, February 1985, December 1989, and February 1990.  The remaining question is whether a causal relationship exists between the Veteran's current headaches and those documented during service.  

To this end, the Veteran underwent an April 2015 VA examination.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered an opinion as to the nature of the claimed disability, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  

This examiner found that the Veteran's headache condition less likely as not had its onset in service, was related to the Veteran's sinus and headache problems in service, or was otherwise related to a disease or injury in service.  By way of rationale, this examiner noted that the in-service headache complaints did not establish a specific headache condition and they were the usual acute transient headaches relieved by aspirin, or a symptom of virus infection, head cold or neck pain including an acute sinusitis infection in 1989, which was treated with Amoxicillin.  With regard to the notation of "sinusitis type" headaches on the February 1990 Report of Medical History, this examiner found that that was likely a description of the location of the headaches (being toward the front of the head) rather that referring to sinus infection.  This examiner further noted that headaches associated with infections, allergies, or rhinitis were a symptom of those conditions, not a disease or separate/distinct condition.  Ultimately, this examiner found that there was no credible objective evidence relating the Veteran's claimed headache condition to his active military service.

The Veteran himself has alleged that his headaches are related to his military service.  As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

In this case, the question of etiology is complicated by a post-service head injury wherein he was hit in the head by a metal pole with residual head pain and headaches and other acute illnesses that are the named causes of specifically documented headaches.  Thus, the Veteran is not competent to provide lay evidence regarding etiology.

Based on the above, direct service connection is not warranted.

The Veteran has also argued that his headache condition is due to elevated liver enzymes or sinusitis.  The Veteran is not service connected for either.  Indeed, he has previously been denied service connection and for sinusitis in September 1997 and December 2002 rating decisions and above in this decision.

With regard to the Veteran's contention that his headaches may be related to his elevated liver enzymes, the Veteran is not service connected for any liver disability and has in fact been denied service connection for elevated liver function test in February 1996, December 2002, March 2008, August 2013, and March 2015 rating decisions.  Moreover, the April 2015 examiner found no known medical or scientific evidence that elevated liver enzymes causes a headache condition.  There is no other medical nexus evidence contradicting this negative opinion with regard to a causal link between the Veteran's current headaches and elevated liver enzymes.

Likewise, with regard to the Veteran's contention that his headaches may be related to sinusitis, the Veteran is not service connected for sinusitis for the reasons detailed above.  As secondary service connection is predicated on an existing service connected disability, secondary service connection for headaches is not warranted.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for headaches and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


ORDER

New and material evidence having not been received; the claim of entitlement to service connection for dental disability is not reopened.

Service connection for sinusitis is denied.

Service connection for headaches is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


